Matter of McClam v Corrigan (2019 NY Slip Op 02879)





Matter of McClam v Corrigan


2019 NY Slip Op 02879


Decided on April 17, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2019-01453	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Tony McClam, petitioner,
vTeresa K. Corrigan, etc., respondent.


Tony McClam, Roosevelt, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Teresa K. Corrigan, an Acting Justice of the Supreme Court, Nassau County, to determine the petitioner's motion, made in a criminal action entitled People v McClam , pending in the Supreme Court, Nassau County, under Indictment No. 43/18, to dismiss the indictment, and to vacate, among others, orders dated March 21, 2017, and October 15, 2018, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
DILLON, J.P., BALKIN, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court